         Case 1:20-cv-01466-JLT Document 9 Filed 03/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    LUCAS HOLMES,                                      Case No. 1:20-cv-01466 JLT (PC)

12                       Plaintiff,                      ORDER GRANTING PLAINTIFF’S
                                                         MOTION FOR CLARIFICATION
13            v.                                         (Doc. 8)

14    NORTH KERN STATE PRISON                            THIRTY-DAY DEADLINE
      HEALTH CARE GRIEVANCE OFFICE,
15    et al.,

16                       Defendants.

17

18           When plaintiff initiated this action, he submitted a partial application to proceed in forma

19   pauperis. (See Doc. 2.) Specifically, the second page of the application, which would have also

20   included his signature, was not provided to the court. Thus, the Court ordered Plaintiff to submit a

21   completed and signed application or to pay the filing fee in full. (Doc. 7.) Plaintiff has now

22   submitted a notice indicating that he is unable to comply with the court’s order because

23   institutional staff at Tehachapi State Prison, where he is presently housed, will not provide him

24   with a certification of his financial status. The Court construes this filing as a motion for

25   clarification.

26           On review, the Court GRANTS plaintiff’s motion. Plaintiff is informed that the portion of

27   the application to proceed in forma pauperis seeking certification of financial status is highlighted

28   to indicate that it is only to be completed by non-CDCR incarcerated prisoners. Plaintiff, who is
                                                         1
         Case 1:20-cv-01466-JLT Document 9 Filed 03/04/21 Page 2 of 2


 1   housed at Tehachapi State Prison, is incarcerated within the California Department of Corrections

 2   and Rehabilitation and is, therefore, exempt from this requirement. Accordingly, plaintiff is

 3   directed to submit a completed application to proceed in forma pauperis or pay the $402 filing fee

 4   in full within thirty days from the date of this order. Failure to do so will result in a

 5   recommendation that this action be dismissed.

 6
     IT IS SO ORDERED.
 7

 8       Dated:     March 3, 2021                                 /s/ Jennifer L. Thurston
                                                          UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
